OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 3 and 4, drawn to a coating composition.
Group II, claim 5, drawn to an emulsion.
Group III, claim 6, drawn to a dispersion.
Group IV, claims 7-9, drawn to a coated substrate.
Group V, claims 10 and 11, drawn to a process for preparing a coated substrate.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and IV, and I and V, respectively, lack unity of invention because even though the inventions of these groups require the technical feature of a coating composition including a lactam, a polymer/resin, and (optionally) water, where the coating composition exhibits a lower viscosity (and/or is more compatible) relative to a composition without the lactam, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sloan (US 2012/0046378; “Sloan”) (see paragraphs 12-14 below).
Groups IV and V lack unity of invention because even though the inventions of these groups require the technical feature of a coating composition including a lactam, a polymer/resin, and (optionally) water, applied on a substrate, where the coating composition exhibits a lower viscosity (and/or is more compatible) relative to a composition without the lactam, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sloan (US 2012/0046378; “Sloan”) (see paragraphs 12-14 below).
Groups I and II; I and III; and II and III, respectively, lack unity of invention because even though these groups require the technical feature of a lactam being included in a composition (i.e., coating, dispersion, emulsion), where said composition exhibits a lower viscosity (and/or is 
Groups II and IV; II and V; III and IV; and III and V, respectively, lack unity of invention because even though these groups require the technical feature of a lactam being included in a composition (i.e., coating, dispersion, emulsion), where said composition exhibits a lower viscosity (and/or is more compatible) relative to a composition without the lactam, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sloan (see paragraphs 12-14 below).
For the purpose of restriction, it is noted that Applicant’s specification indicates that the addition of low amounts of lactam, such as between 1 and 40 wt.%, lowers the viscosity of said composition relative to a composition (presumably of identical components/amounts) without the lactam [0006, 0007, 0009, 0011, 0016, 0021-0023], where the resin(s) included in said composition may be an acrylic or polyester resin [0012], from 10 to 90 wt.% [0014]. Water may be included in an amount of up to 85 wt.% [0026]. The lactam is a well-known lactam in the art, with examples including γ-butyrolactam, ε-caprolactam, and vinyl lactams [0009, 0132-0135]. (All references to Applicant’s published specification US 2021/0332250).
Sloan discloses a water-based ink composition (i.e., coating composition) which exhibits excellent adhesion to a variety of substrates including metal [0003], and are coated on said metal substrate(s) [0003, 0004, 0020-0023]. The composition includes at least about 45 wt.% water [0005]; between 5 to 40 wt.% of a polymeric resin such as an acrylic or polyester polymer [0007]; and may also contain an organic solvent that may be lactam such as N-vinyl caprolactam in an amount of about 1 to about 25 wt.% [0006]. The composition typically exhibits viscosities between about 3 to about 25 cP [0019]. 
Given that the composition of Sloan includes a lactam, such as N-vinyl caprolactam, in an amount of about 1 to about 25 wt.%, of which Applicant’s specification indicates (both 
Therefore, since the (claim) limitations that constitute the technical features recited above (see paragraphs 8-10) have failed to define a contribution over Sloan, they have failed to constitute a special technical feature. As such, there is lack of unity between the following Groups: I and II; I and III; I and IV; I and V; II and III; II and IV; II and V; III and IV; III and V; and IV and V.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The Examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.
Additionally, in order for rejoinder to occur, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782